NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: DAVID LEE PHILLIPS, Attorney at          No. 21-15387
Law, Bar No. 538,
______________________________                  D.C. No. 2:20-cv-02213-MMD

DAVID LEE PHILLIPS,
                                                MEMORANDUM*
                Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      David Lee Phillips, an attorney, appeals pro se from the district court’s order

imposing reciprocal discipline following his four-year suspension by the Nevada

Supreme Court. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion. In re Corrinet, 645 F.3d 1141, 1145 (9th Cir. 2011). We

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in suspending Phillips from the

practice of law in the District of Nevada because Phillips did not meet his burden

to show that he was deprived of due process, that proof of misconduct was

insufficient, or that grave injustice would result from the imposition of reciprocal

discipline. See In re Kramer, 282 F.3d 721, 724-25 (9th Cir. 2002) (explaining the

limited circumstances in which an attorney can avoid a federal court’s imposition

of reciprocal discipline and setting forth attorney’s burden of proof).

      We reject as without merit Phillips’s contention that the Nevada Supreme

Court’s requirement that Phillips protect his clients’ interests when withdrawing

from representation violates the Thirteenth Amendment’s prohibition against

involuntary servitude.

      AFFIRMED.




                                          2                                    21-15387